DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
	The instant application claims foreign priority to EP20215304.5 filed on 12/18/2020.


Information Disclosure Statement
	The information disclosure statement (IDS) dated 12/14/2021 complies with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A) Claims 1, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chow et al. (US Patent 5,476,647).
Chow teaches an oral composition comprising fluoride (Chow at claim 1), a noninterfering carrier mouth rinse, aka a liquid, (Chow at claim 16) and tyrosine, glycine, aspartic acid, or lysine, aka amino acids, (Chow at claim 18). Chow further teaches that the composition may be applied for 10 seconds to 4 minutes (Column 5, lines 19-35).
Regarding instant claim 1, Chow teaches an oral composition comprising fluoride (Chow at claim 1), a noninterfering carrier mouth rinse, aka a liquid, (Chow at claim 16) and tyrosine, glycine, aspartic acid, or lysine, aka amino acids, (Chow at claim 18).
Regarding instant claim 6, Chow teaches the use of sodium fluoride (Chow at claim 3) and stannous fluoride (Chow at claim 4).
Regarding instant claim 8, Chow teaches the use of glycine, tyrosine, aspartic acid and lysine (Chow at claim 18).

B) Claims 1-2, 4, 6, 8, 11, 13-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rege et al (U.S. Patent App. Publication 2018/0168978 A1).
Rege recites an oral care composition comprising 10% to 90% water, 0.01%- 5% stannous fluoride, and 0.1% to 6% arginine or lysine by weight of the composition (Rege at claim 1). Rege further recites that the oral care composition comprises 0.5%-10% zinc phosphate, 0.1%-5% acid buffers, and 0.01% to 1% phenolic alkenone (Rege at claim1).
Regarding instant claim 1, Rege recites an oral care composition comprising water, stannous fluoride and arginine or lysine.
Regarding instant claim 2, Rege recites a method of preventing demineralization, gingivitis, plaque, and or dental caries wherein the method comprises the application of the composition of claim 1 to the oral cavity or a person in need of treatment. 
Regarding instant claim 4, the composition of claim 1 of Rege does not include an abrasive or a polymeric constituent.
Regarding instant claim 6, Rege recites the use of stannous fluoride, aka tin (II) fluoride (Rege at claim 1).
Regarding instant claim 8, Rege recites a composition comprising lysine or arginine (Rege at claim 1).
Regarding instant claim 11, Rege recites an oral care composition comprising water (Rege at claim 1). 
Regarding instant claim 13, Rege further recites that the oral care composition comprises 0.1%-5% acid buffers (Rege at claim1).
Regarding instant claim 14, Rege recites a method of preventing demineralization, gingivitis, plaque, and or dental caries wherein the method comprises the application of the composition of claim 1 to the oral cavity or a person in need of treatment. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A) Claims 1, 3, 5, 6, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (U.S. Patent 5,476,647). 
Chow teaches an oral composition comprising fluoride (Chow at claim 1), a noninterfering carrier mouth rinse, aka a liquid, (Chow at claim 16) and tyrosine, glycine, aspartic acid, or lysine, aka amino acids, (Chow at claim 18). Chow further teaches that the composition may be applied for 10 seconds to 4 minutes (Column 5, lines 19-35).
Chow differs from the instant claims in this rejection insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Chow teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Chow to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).
Regarding instant claim 3, Chow teaches that the composition may be applied for 10 seconds to 4 minutes (Column 5, lines 19-35).
Regarding instant claim 5, Chow teaches that the pH of the composition may be from about 4 to about 9 (Chow at claim 30).
Regarding instant claim 15, Chow teaches that the composition may be applied for 10 seconds to 4 minutes (Column 5, lines 19-35).

B) Claims 1-2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rege et al (US Patent App. Publication US 2018/0168978 A1).
Rege differs from the instant claim 10 in this rejection insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Rege teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Rege to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).
Regarding instant claim 5, Rege teaches that the composition can have any pH range suitable for in a product for use in the oral cavity and further denotes an example of this range being 6.5 to 7(Rege at [0131]). This range overlaps with the instant claimed pH range of 4 to 7.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 7, Rege teaches that the composition comprises 25 to 25,000 ppm of fluoride depending on the intended application of the dentifrice (Rege at [0108]). This range overlaps with the instant claimed ppm range of more than 1500ppm fluoride.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 9, Rege recites an oral care composition comprising 10% to 90% water, 0.01%- 5% stannous fluoride, and 0.1% to 6% arginine or lysine by weight of the composition (Rege at claim 1). This percent of arginine (147g/mol) and lysine (146g/mol) with water (1000g/l) would produce a composition that falls within the range recited by the instant claim of 0001 to 0.05mol/L of amino acid.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 10, Rege teaches the use of ammonium fluoride (Rege at [0108]). Rege further teaches the use of additional amino acids including lysine and histidine (Rege at [0105]). This range overlaps with the instant claimed ppm range of more than 1500ppm fluoride.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 12, Rege recites an oral care composition comprising 10% to 90% water, 0.01%- 5% stannous fluoride, and 0.1% to 6% arginine or lysine by weight of the composition (Rege at claim 1). This range overlaps with the instant claimed range of 0.15-20% fluoride and 50-99% liquid carrier. Furthermore, this percent of arginine (147g/mol) and lysine (146g/mol) with water (1000g/l) would produce a composition that falls within the range recited by the instant claim of 0001 to 0.05mol/L of amino acid.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 13, Rege further recites that the oral care composition comprises 0.5%-10% zinc phosphate as a zinc ion source, 0.1%-5% acid buffers, and 0.01% to 1% phenolic alkenone as an anti-inflammatory and antioxidant (Rege at claim 1). This range overlaps with the instant claimed range of 0.1%-5% of further additives.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No.16/249,464 in view of Rege et al (U.S. Patent application Publication 2018/0168978 A1). 
‘464 teaches a method of remineralizing teeth using a composition comprising water, a fluoride component of more than 1500ppm fluoride, and a calcium component.  
The teachings of ‘464 differ from that of instant claim 1 insofar as they do not specifically teach addition of an amino acid. The teachings of Rege cure this deficit.
The teachings of Rege are discussed in the 102 and 103 rejections above. 
It would have been prima facie obvious to have combined the composition of Rege and the composition of ‘464 for the predictable result of a remineralizing dentifrice. One of ordinary skill in the art would be motivated to add amino acids and specifically arginine to the dentifrice of ‘464 because it is taught in Rege, and the amino acid would be used for its intended use in the art. See MPEP 2144.07. 
This is a provisional nonstatutory double patenting rejection.


Conclusion
No claims are presently allowable.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 08:30-17:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                            
/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612